DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 3, 2021 is acknowledged.

Claims 13, 16-18, 22, 23, and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 6, while it is clear that the cuff of deformable is not bonded to the first or second plate, the claim also recites wherein the cuff of deformable material is not attached to the first or second plate.  The cuff forms a connection to the first and second plates and is attached making the limitation unclear.
Re claim 11, Applicant claims wherein the anchor points are “optionally” configured to be connected.  The inclusion or exclusion of the limitations regarding the connection by adhesive, stitching or high frequency welding is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downey (US 3,727,429).
Re claim 1, Downey discloses a connector for connecting first (12) and second (14) parts of an apparatus, comprising: a first plate (30); a first anchor point (60) on one side of the first plate, configured to be connected to the first part; a second plate (32) located on an opposite side of the first plate from the first anchor point; a second anchor (62) point on an opposite side of the second plate from the first plate, configured to be connected to the second part; a low friction interface provided between opposing surfaces of the first and second plates; and a cuff (50) of deformable material provided around the first and second plates, and configured to at least partially cover the side of the first plate on which the first anchor point is located and to at least partially cover the side of the second plate on which the second anchor point is located.  (Fig. 1-2)

Re claim 2, Downey discloses wherein the cuff of deformable material (50) does not cover the first or second anchor points (60, 62).

Re claim 3, Downey discloses wherein the cuff of deformable material (50) extends, at a plurality of points around a perimeter of the first plate (30) on which the first anchor point is located, to the side of the second plate (32) on which the second anchor point is located. 

Re claim 4, Downey discloses wherein the cuff of deformable material (50) is substantially elastically deformable. (Col. 3, lines 6-10)

Re claim 5, Downey discloses wherein the cuff of deformable material (50) comprises an elasticated fabric, cloth or textile, or an elastomeric material. (Col. 3, lines 6-10)

Re claim 6, Downey discloses wherein the cuff of deformable material (50) is not bonded to the first or second plate.

Re claim 8, Downey discloses wherein the cuff of deformable material (50) is configured to bias the first and second plates towards a first position, such that when the first and second plates (30, 32) are displaced away from the first position by sliding along the low friction interface, the cuff of deformable material urges the first and second plates back into the first position.

Re claim 9, Downey discloses wherein at least one of the first or second anchor points (60, 62) is configured to be detachably connected to the first or second part (12, 14) of the apparatus respectively.

Re claim 11, Downey discloses wherein at least one of the first or second anchor points (60,c62) is configured to be non-releasably connected to the first or second part of the apparatus respectively by an adhesive, stitching, or high frequency welding.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chanton, Roseberg, Lannier et al. and Grant et al. teach similar connectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWMay 9, 2022